United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Media, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen V. Barszcz, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1055
Issued: December 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 8, 2015 appellant, through counsel, filed a timely appeal from an October 8,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 16 percent permanent impairment of his left
lower extremity.
FACTUAL HISTORY
On December 3, 2005 appellant, a 53-year-old custodian, sustained a traumatic injury in
the performance of duty while throwing a bag of trash into a dumpster. An imaging study
obtained three days later revealed a herniated disc eccentric and to the left at L4-5 causing
1

5 U.S.C. § 8101 et seq.

compression of the L5 nerve root. It also revealed multiple levels of degenerative disc disease.
OWCP accepted appellant’s claim for displaced lumbar intervertebral disc, left. On June 29,
2006 appellant underwent a left-sided L4-5 hemilaminectomy and discectomy. A thorough
decompression of the L5 nerve root was felt to be achieved. Appellant also underwent a leftsided L5-S1 far lateral approach to far lateral disc herniation with lateral facetectomy and
foraminotomy. Again it was felt that a thorough decompression of the L5 level had been
achieved.
Appellant later filed a schedule award claim (Form CA-7) and submitted a March 25,
2013 evaluation from Dr. Arthur F. Becan, Jr., an orthopedic surgeon. Dr. Becan noted an
antalgic gait, but made no mention of footwear modifications, orthotics, or the use of a cane or
crutch. He noted posterior midline tenderness and left-sided paravertebral tenderness extending
from L3 to S1, as well as left-sided iliolumbar ligament tenderness. Sitting root sign was
60 degrees on the left, 90 on the right. Straight leg raising in the supine position was 40 on the
left, 80 on the right. Extremes of motion caused low back and left leg pain. There was
hyperesthesia to sensation on the left. Extensor halluces longus strength was graded at 3/5 on the
left, 5/5 on the right. Quadriceps strength was graded 3/5 on the left, 5/5 on the right. Hamstring
and gastrocnemius were graded 5/5 bilaterally. Ankle jerk reflexes were absent on the left, 3+ on
the right.
After reviewing appellant’s medical records, including a number of clinical studies,
Dr. Becan diagnosed chronic post-traumatic lumbosacral strain and sprain, herniated L4-5 and
L5-S1 discs, bulging L3-4 disc, left-sided radiculopathy at L4-S1, status post lumbar
laminectomy and discectomy at L4-5 and L5-S1, postoperative complex regional pain syndrome
(CRPS), failed low back syndrome, and status post interventional pain management with
multiple sympathetic blocks to the lumbosacral spine.
Dr. Becan rated appellant’s left lower extremity impairment using Table 2 of “Rating
Spinal Nerve Extremity Impairment Using the Sixth Edition,” The Guides Newsletter (American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)
(6th ed. 2009) (July/August 2009). For appellant’s class 1 moderate 3/5 extensor halluces longus
strength, he found 13 percent impairment of the left lower extremity, the highest impairment
rating allowed for the L5 nerve root. Likewise, for appellant’s class 1 moderate 3/5 quadriceps
strength, he found 13 percent impairment of the left lower extremity, the highest impairment
rating allowed for the L4 nerve root. Turning to Table 16-12, page 535 of the A.M.A., Guides
(6th ed. 2009), he found a default four percent impairment of the left lower extremity due to a
mild-to-moderate peripheral sensory deficit CRPS of the sciatic nerve. Dr. Becan adjusted this
to nine percent impairment, the maximum allowed for such an impairment, due to a severe
functional history and very severe clinical studies. Combining the three basic impairments, he
noted that appellant had 31 percent total impairment of the left lower extremity.
An OWCP medical adviser reviewed the impairment evaluation and noted that
Dr. Becan’s calculations were inconsistent with those of other physicians, particularly in regard
to motor strength loss. Using The Guides Newsletter, he found a default three percent lower
extremity impairment for moderate sensory deficit of the L4 and L5 nerve roots and a default
two percent impairment for moderate sensory deficit of the S1 nerve root. The medical adviser
also found a default five percent impairment for mild motor deficit of the L5-S1 nerve root.

2

These spinal nerve root impairments totaled 13 percent. With this, the medical adviser combined
a default four percent impairment for mild-to-moderate peripheral sensory deficit (CRPS,
objectively verified) of the sciatic nerve, for a total left lower extremity impairment of 16
percent.
On June 17, 2013 OWCP issued a schedule award for 16 percent impairment of
appellant’s left lower extremity.
Appellant requested reconsideration and argued that Dr. Becan’s rating had more
probative value than that of the medical adviser, who did not physically examine appellant.
In a decision dated September 26, 2013, OWCP reviewed the merits of appellant’s case
and denied modification of the June 17, 2013 schedule award. It explained that Dr. Becan had
incorrectly applied the A.M.A., Guides, while the medical adviser correctly applied them.
Appellant requested reconsideration. He submitted a November 15, 2013 report from
Dr. Becan, who took issue with several aspects of the medical adviser’s impairment
recommendation. Appellant noted that the medical adviser avoided the use of grade modifiers
and assigned five percent impairment for mild motor deficit of the left L5-S1 nerve roots without
a physical examination to ascertain the degree of muscle weakness and without rating the nerve
roots separately. Based on his evaluation and physical examination, it remained Dr. Becan’s
opinion that appellant suffered a final left lower extremity impairment of 31 percent.
In a decision dated March 5, 2014, OWCP reviewed the merits of appellant’s case and
denied modification of the June 17, 2013 schedule award. It noted that Dr. Becan had examined
appellant 12 days after appellant injured his shoulder and sustained a concussion in a motor
vehicle accident. OWCP added that appellant had been examined in 2011 by Dr. Robert E.
Liebenberg, a Board-certified orthopedic surgeon and impartial medical examiner selected to
resolve a conflict over issues of total disability, who found that appellant had reached maximum
medical improvement. There was, at that time, evidence of some continuing radiculopathy of L5
and perhaps S1. Neurologic examination revealed that strength was intact, while strength testing
revealed some weakness of the knee flexors on the left side compared to the right. Otherwise
strength was intact. Dr. Liebenberg observed no present sign of reflex dystrophy or objective
signs of CRPS.
Appellant again requested reconsideration and submitted a June 27, 2014 report from
Dr. Becan. Dr. Becan reviewed medical records pertaining to the motor vehicle accident on
March 3, 2013 and noted that they made no mention of appellant’s low back. As there was no
evidence that appellant had injured his low back or left lower extremity in the accident,
Dr. Becan opined that neither was affected by the accident. He added that his evaluation and
physical findings would be more accurate as to appellant’s condition than an evaluation
performed by Dr. Liebenberg in 2011.
In a decision dated October 8, 2014, OWCP reviewed the merits of appellant’s case and
denied modification of the June 17, 2013 schedule award.
On appeal, appellant renews his objections and suggests that OWCP should obtain
additional medical opinion evidence in regard to the appropriate impairment rating.
3

LEGAL PRECEDENT
The schedule award provision of FECA2 and the implementing regulations3 set forth the
number of weeks of compensation payable for permanent impairment from loss or loss of use of
scheduled members or functions of the body. FECA, however, does not specify the manner in
which the percentage of loss shall be determined. The method used in making such a
determination is a matter that rests within the sound discretion of OWCP.4
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. OWCP has adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.5 As of May 1, 2009, the sixth edition of the A.M.A.,
Guides is used to calculate schedule awards.6
Diagnosis-based impairment is the primary method of evaluating the lower limb.
Impairment is determined first by identifying the relevant diagnosis, then by selecting the class
of the impairment (no objective problem, mild problem, moderate problem, severe problem, very
severe problem approaching total function loss). This will provide a default impairment rating,
which can be adjusted slightly up or down based on grade modifiers, such as functional history
and clinical studies.7
ANALYSIS
OWCP accepted that appellant sustained a displaced lumbar intervertebral disc, left, on
December 3, 2005 when he attempted to throw a bag of trash into a dumpster. An imaging study
at that time showed a herniated disc at L4-5 compressing the L5 nerve root, for which appellant
underwent surgical decompression. The question presented is the extent of permanent
impairment the accepted medical condition has caused to appellant’s left lower extremity.
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides has therefore developed an
approach to rating such impairment in The Guides Newsletter (July/August 2009). OWCP

2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Supra note 3; Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010).
7

A.M.A., Guides 497.

4

procedures advise that impairment to the upper or lower extremities caused by a spinal injury
should be rated consistent with The Guides Newsletter.8
Dr. Becan, an orthopedic surgeon, referred to The Guides Newsletter when he evaluated
appellant’s impairment. Table 2 provides that moderate motor deficit of the L5 nerve root
equates to 13 percent impairment of the lower extremity. This is the rating Dr. Becan
determined for appellant’s moderate 3/5 strength of the extensor halluces longus, involving the
affected L5 nerve root. Grade modifiers do not matter in this instance, as 13 percent is the
maximum impairment value allowed for an L5 motor deficit.
OWCP’s medical adviser noted, however, that Dr. Becan’s findings with respect to motor
deficits were inconsistent with the findings of other doctors. When Dr. Liebenberg, an
orthopedic surgeon and impartial medical examiner, examined appellant approximately 18
months earlier, appellant’s strength was largely intact, and he was found to have achieved
maximum medical improvement.
As the A.M.A., Guides note, the examiner should consider the patient’s diagnosis, the
reliability of findings on examination, and the results of previous examinations and observations
as recorded in the medical records documenting previous treatment. More objective findings,
such as atrophy, are given greater relative weight over findings that require patient participation,
such as demonstration of active range of motion or strength and reports of tenderness.
Inconsistencies and discrepancies between what is observed, what has been previously reported,
and what is otherwise expected should be noted. Examination findings that differ significantly
from previously recorded observation after the probable date of maximum medical improvement
should be reported. These findings may be excluded from the impairment calculation.9 For
appellant’s moderate 3/5 quadriceps strength, Dr. Becan also found 13 percent impairment of the
left lower extremity, the highest impairment rating allowed for the L4 nerve root. There are two
problems with this rating. Again, Dr. Becan should have attempted to reconcile this finding with
those of Dr. Liebenberg, who found only some weakness of knee flexors on the left compared to
the right (Dr. Becan graded hamstrings 5/5 bilaterally). Moreover, it is not clear from the early
medical records or the June 29, 2006 operative report whether the December 3, 2005 work
incident injured the L4 nerve root. OWCP accepted a single displaced lumbar intervertebral
disc, left, which an imaging study three days after the incident showed to be a herniated disc
eccentric and to the left at the L4-5 level causing compression of the L5 nerve root. Appellant’s
surgery included a procedure to address a far lateral disc herniation at the L5-S1 level, which
again was compressing the L5 nerve root. It did not appear that the L4 nerve root was affected at
that time. OWCP did not accept appellant’s claim for degenerative disc disease at multiple
levels or any additional medical condition that might have subsequently arisen as a result of his
underlying degenerative condition. Dr. Becan did not attempt to establish a causal relationship
between what happened at work on December 3, 2005 and any injury to the L4 spinal nerve root.

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1.5
(January 2010).
9

A.M.A., Guides 496; see also 24 (consistency).

5

Lastly, Dr. Becan found a default of four percent impairment of the left lower extremity
due to a mild-to-moderate peripheral sensory deficit CRPS of the sciatic nerve, which he
adjusted to nine percent impairment due to a severe functional history and very severe clinical
studies. When Dr. Liebenberg examined appellant a year and a half earlier, he observed no
objective signs of chronic regional pain syndrome. Dr. Becan did not address this finding. Also,
there is no history of an injury or trauma to the left lower extremity. It is therefore not clear why
Dr. Becan would assign nine percent impairment due to a peripheral nerve lesion. Appellant’s
accepted injury was a herniated disc compressing on the L5 spinal nerve root. Impairment
should therefore be rated consistent with The Guides Newsletter on rating spinal nerve extremity
impairment.
CRPS is a particularly challenging diagnosis to rate. CRPS II, the diagnosis previous
known as causalgia, is considered when appropriate signs, and symptoms are present in the
clinical setting of an unambiguous injury to a specific peripheral nerve.10 Again, it does not
appear that when appellant threw a bag of trash into a dumpster on December 3, 2005 that he
sustained an unambiguous injury to a specific peripheral nerve.
Since a subjective complaint of pain is the hallmark of this diagnosis, and since all of the
associated physical signs and radiological findings can be the result of disuse, an extensive
differential diagnosis process is necessary. Differential diagnoses which must be ruled out
include disuse, atrophy, unrecognized general medical problems, somatoform disorders,
factitious disorder, and malingering. A diagnosis of CRPS may be excluded in the presence of
any of these conditions or any other conditions which could account for the presentation. This
exclusion is necessary due to the general lack of scientific validity for the concept of CRPS, and
due to the reported extreme rarity of CRPS. The A.M.A., Guides notes that any of the
differential diagnoses would be far more probable.11
The A.M.A., Guides also notes that scientific findings actually indicated that whenever
this diagnosis is made, it is probably incorrect. The A.M.A., Guides therefore provides that
CRPS may be rated only when certain criteria are met: (1) the diagnosis is confirmed by
objective parameters in Table 16-13; (2) the diagnosis has been present for at least one year, to
assure the accuracy of the diagnosis and to permit adequate time to achieve maximum medical
improvement; (3) the diagnosis has been verified by more than one physician; and (4) a
comprehensive differential diagnostic process, which may include psychological evaluation and
psychological testing, has clearly ruled out all other differential diagnoses.12
Dr. Becan did not follow these protocols when he combined impairment for CRPS with
L5 and L4 spinal nerve root impairments. The Board notes that such a combination is not
allowed. The rating for CRPS is a “stand alone” approach. If impairment is assigned for CRPS,
no additional impairment is assigned for pain from the chapter on pain-related impairment, nor is

10

Id. at 538.

11

Id. at 538-39.

12

Id. at 539.

6

CRPS impairment combined with any other approach for the same extremity from the chapter on
the lower extremities.13
For these reasons, the Board finds that Dr. Becan’s conclusion that appellant has 31
percent total impairment of the left lower extremity, due to a combination of L5 and L4 spinal
nerve root impairment and CRPS impairment, is of little probative value. Dr. Becan’s
impairment rating does not appear to be based on the accepted medical condition or on a proper
application of the A.M.A., Guides.
The rating given by the medical adviser is also not probative. He assigned ratings for the
L4, L5, and S1 spinal nerve roots without explaining how the accepted medical condition
warranted such consideration. The medical adviser did not explain how he graded the sensory
deficits of the L4 and L5 spinal nerve roots as mild or the S1 spinal nerve root as moderate. He
did not explain how he judged the motor deficit of the “L5-S1” spinal nerve root to be mild or
why he gave only one rating for two spinal nerve roots. The medical adviser did not apply grade
modifiers for functional history or clinical studies, as required by The Guides Newsletter, and
like Dr. Becan, he improperly combined the spinal nerve root impairments with CRPS
impairment.
As the medical evidence developed in this case is insufficient to determine appellant’s
permanent impairment for the accepted medical condition, the Board will remand the case for
further development. OWCP shall refer him, together with a statement of accepted facts and his
medical record, to a second-opinion physician for a proper evaluation of impairment. After such
further development as may become necessary, OWCP shall issue an appropriate de novo
decision on appellant’s schedule award claim.
CONCLUSION
The Board finds that this case is not in posture for decision. Further, development of the
medical evidence is warranted.

13

Id. at 540.

7

ORDER
IT IS HEREBY ORDERED THAT the October 8, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: December 16, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

